DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a channel defined therethrough having a constant diameter extending..” in claim 11 must be shown or the feature(s) canceled from the claim(s). See 112 rejections below. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The limitation “a channel defined therethrough having a constant diameter extending..” in claim 11 was not disclose in the specification. The specification is silent as to any diameters or dimensions. See 112 rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
Furthermore, in claim 11, the port cover opening is claimed as “align in concentric registration with the channel, the flexible seal instrument opening and the seal guard instrument opening” and looking at Fig 4 below, that would imply the port cover opening is stacked atop the channel and other openings. As such the port cover opening is not part of the “channel” as the port cover opening is not part of the flexible seal and seal guard openings. Therefore, in order for the limitation of the flexible extending “radially inwardly into the channel” then the increased diameter area #3 shown below must be part of the channel and thus a “constant diameter” is not met. If the port cover opening is part of the channel, then there is increased diameter area #2 . See also the 112(b) rejection below, where it is unclear where the channel is taken 
    PNG
    media_image1.png
    391
    629
    media_image1.png
    Greyscale


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative how the channel has a “constant diameter extending through the proximal end portion to the distal end portion” and the flexible seal “extending radially inwardly into the channel”. Looking at Figure 4 below, the claims never state that the port cover is part of the channel and if it is part of the channel, the channel has increased diameter areas #1 and #2 below. Therefore the limitation of the channel having a constant diameter is not met. If the port opening is not part of the channel, as implied in claim 11  “align in concentric registration with the channel, the flexible seal instrument opening and the seal guard instrument opening” then the increased diameter area #3 would be part of the channel and a constant diameter for the channel is not met. As such, the metes and bounds of the limitation for the channel is unclear. For examination purposes, the examiner will treat this limitation as the channel having a constant diameter except in the areas where a seal mechanism is located.

    PNG
    media_image1.png
    391
    629
    media_image1.png
    Greyscale






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 6, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lunn US 2008/0294123 (first interpretation).
Regarding Claim 1, Lunn discloses an instrument port (Figs 1-4) for surgical instruments, comprising:
a patient interface body (Fig 1-2) configured to engage a patient access point (extending through a patient access port, abstract, paragraph 4), the patient interface body including a distal end portion including an elongate tube (#103) configured to facilitate insertion into the patient access point (Fig 1-2) and a proximal end portion (portion above #103) including a lip (see Fig below) extending radially outward from the elongate tube (see Fig below) and defining a cuff (Fig 2, where bosses #115 is located in the cuff) therein, the patient interface body including a channel (channel for instrument #140, see Fig below) defined therethrough; 
a flexible seal (#105, Fig 2) configured to securely seat within the cuff (Fig 4), the flexible seal including a flexible seal instrument opening  (#105, paragraph 20) defined therein configured to align in registration with the channel (Fig 4); 
a seal guard (#106) configured to sit atop the flexible seal (Fig 4), the seal guard including seal guard instrument opening (#107) defined therein configured to align in registration with the channel and the flexible seal instrument opening (Fig 4); and 
a port cover (#108) configured to securely engage the lip to encapsulate the flexible seal and the seal guard (Fig 4), the port cover defining an opening (#109) configured to align in registration with the channel, the flexible seal instrument opening and the seal guard instrument opening (Fig 4, instrument #140 extending through all the openings). 

    PNG
    media_image2.png
    668
    780
    media_image2.png
    Greyscale

Regarding Claim 2, Lunn discloses the patient access point is a wound, mechanical instrument ring or natural orifice of a patient and the patient interface body is configured to mechanically engage the wound, mechanical instrument ring or natural orifice (abstract, paragraph 4, the device is able to be located in a “wound” or incision, likewise, one can also place the device through a mechanical instrument ring or natural orifice). 
Regarding Claim 3, Lunn discloses the flexible seal (#104) is made from silicone (paragraph 21).

Regarding Claim 6, Lunn discloses the opening (#105) defined in the flexible seal is smaller than the opening (#109) defined in the port cover (as seen in Fig 2, #105 is thin while #109 is wider). 

Regarding Claim 8, Lunn discloses the flexible seal and the seal guard each include a series of additional openings (#110, #111) defined therein configured to operably engage a corresponding plurality of bosses (#115) disposed within the cuff (Fig 2, paragraph 25). 

Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lunn US 2008/0294123 (second interpretation).
Regarding Claim 1, Lunn discloses an instrument port (Figs 1-4) for surgical instruments, comprising:
a patient interface body (Fig 1-2) configured to engage a patient access point (extending through a patient access port, abstract, paragraph 4), the patient interface body including a distal end portion including an elongate tube (#103) configured to facilitate insertion into the patient access point (Fig 1-2) and a proximal end portion (portion above #103) including a lip (see Fig below) extending radially outward from the elongate tube (see Fig below) and defining a cuff (Fig 2, where bosses #115 is located in the cuff) therein, the patient interface body including a channel (channel for instrument #140, see Fig below) defined therethrough; 

a seal guard (#108) configured to sit atop the flexible seal (Fig 4), the seal guard including seal guard instrument opening (#109) defined therein configured to align in registration with the channel and the flexible seal instrument opening (Fig 4); and 
a port cover (#118) configured to securely engage the lip to encapsulate the flexible seal and the seal guard (Fig 4), the port cover defining an opening (#119) configured to align in registration with the channel, the flexible seal instrument opening and the seal guard instrument opening (Fig 4, instrument #140 extending through all the openings). 

    PNG
    media_image2.png
    668
    780
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lunn US 2008/0294123 (second interpretation) in view of McFarlane US 2005/0261661.
Lunn discloses the claimed invention as discussed above but does not disclose the seal guard (#108) is made from a material that is harder than the flexible seal. 
McFarlane discloses a similar device (Fig 1) with a seal guard (#47, Fig 9) located atop a flexible seal (#44’), seal guard is made from a material that is harder than the flexible seal (paragraph 47) so that it will resist damage upon insertion of an instrument (paragraph 47).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Lunn to have the seal guard be harder than the flexible seal in view of McFarlane so that the seal guard can resist damage upon insertion of an instrument. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lunn US 2008/0294123 (second interpretation) in view of McFarlane US 2005/0261661.
Claim 5, Lunn discloses the claimed invention as discussed above where an instrument being inserted through the device first engages the seal guard (#108) and then the flexible seal (#106)(Fig 2, 4,  since the seal guard is atop the flexible seal)  but does not disclose the seal guard is made from a material that is more lubricous than the flexible seal.
McFarlane a similar device (Fig 1, 3, 9) with a seal (#42) where the outer surface (surface that first engages a tool) is coated with a lubricant or outer wise made to be “slipper” (paragraph 44) so that when an instrument is inserted, there is less friction (paragraph 44).
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify Lunn to have the seal guard be more lubricous than the flexible seal in view of McFarlane so that there is less friction when an instrument is inserted. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lunn US 5,364,372 (first interpretation) in view of Bonadio US 2010/0063364.
Lunn discloses the claimed invention as discussed above but does not disclose the opening (#107) defined in the seal guard (#106)is smaller than the opening defined in the flexible seal (#105). 
Bonadio discloses a similar device with a flexible seal (#3) having an opening (#8), a seal guard (#2) having an opening (#6) configured to sit atop the flexible seal (Fig 1), the opening defined in the seal guard is smaller than the opening defined in the flexible seal, the openings allow an instrument (#7) to pass through (paragraph 56, 58) 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the openings of the seal guard and flexible seal of Lunn so the opening defined in the seal guard is smaller than the opening defined in the flexible seal, in view of Bonadio because this is a known configuration to allow an instrument to pass through such that the flexible seal opening  will seal around the instrument  when inserted  and when the instrument is removed, the seal guard opening automatically moves to a closed seal configuration. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lunn US 5,364,372 (first interpretation) in view of Hoang 2008/027720.
Lunn discloses the claimed invention as discussed above where the flexible seal (#105), seal guard (#106), port cover (#108) each have openings (#110, #111, #114), Fig 2) adapted to receive bosses (#115) to hold the components together (paragraph 25) but does not disclose wherein the port cover is secured to the lip via screws that operably engage the lip to the port cover, wherein the port cover is secured to the lip via a plurality of screws that operably engage the corresponding plurality of bosses disposed within the cuff. 
Hoang, pertinent to the problem of securing components together using bosses, discloses a cuff (Fig 5a), a plurality of cylindrical bosses (#129, 123) disposed and extending from the cuff (Fig 5a), a cover (#140) having openings (#141, #146), an 
	It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Lunn to have the bosses and respective openings to be cylindrically shaped, the bosses being internally threaded to receive screws in view of Hoang so that the port cover can be fixedly secured to the patient interface body. With the modification, the port cover is secured to the lip by way of screws engaging the threaded bosses. The examiner notes that threaded bosses are well known in the mechanical art to secure components together, see PTO 892. ("In a simple mechanical invention a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist."). See also In re Bigio, 381 F.3d 1320, 1325-26, 72 USPQ2d 1209, 1211-12 (Fed. Cir. 2004).MPEP 2141.01(a). 

Claims 11-13, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffith US 2013/0303851 in view of Hart US 5,584,850.
Regarding Claim 1, 6, 7, 11, Griffith discloses an instrument port (Fig 4a, which is similar to the embodiment of Fig 2a) for surgical instruments, comprising: 
a patient interface body (Fig 4a) configured to engage a patient access point (Fig 1a), the patient interface body including a distal end portion including an elongated tube 
a flexible seal (#170a) configured to securely seat within the cuff (Fig 4a) and extending radially inwardly into the channel (Fig 4a, proximal portion of the channel being defined by opening of the port cover #126, the opening being larger than the opening #184, the flexible seal between the port cover and shaft #104 such that it extends into the channel), the flexible seal including an instrument opening (#184) defined therein having a first circular diameter and configured to align in concentric registration with the channel (Fig 4a); 
a seal guard (#170b)  configured to sit atop the flexible seal (fig 4a), the seal guard including a seal guard instrument opening (#186) defined therein having a second circular diameter (Fig 4a, opening #186 includes a circular diameter at #190a or #190b) smaller than the first diameter (Fig 4a, #190a or #190b smaller in diameter than #184)  and configured to align in concentric registration with the channel and the flexible seal instrument opening (Fig 4a-4b); and 
a port cover (#126) configured to securely engage the lip to encapsulate the flexible seal and the seal guard (Fig 4a, 2), the port cover defining an opening (central opening of #126) having a third diameter larger than the first circular diameter (Fig 4a) 
Regarding Claim 2, 12, Griffith discloses the patient access point is a wound, mechanical instrument ring or natural orifice of a patient and the patient interface body is configured to mechanically engage the wound, mechanical instrument ring or natural orifice (paragraph 53, the device can be  located in a wound/incision or natural orifices). 
Regarding Claim 3, 13, Griffith discloses the flexible seal is made from silicone (paragraph 5). 
Regarding Claim 8, 16, Griffith discloses the flexible seal and the seal guard each include a series of additional openings defined therein configured to operably engage a corresponding plurality of bosses  disposed within the cuff (Fig 4a, 2a the flexible seal #170a and seal guard  #170b have openings for bosses #144, paragraph 55). 
Griffith does not specifically disclose the channel having a constant diameter extending from the proximal end portion to the distal end portion.
Hart discloses a similar device (see Fig below) having a distal end portion including a tube (see Fig below), a proximal end portion including a lip extending radially outwardly from the channel (see Fig below), the lip defining a cuff with a sealing mechanism therein (see Fig below), a port cover having an opening (see Fig below), a channel extending from the proximal end portion to the distal end portion (see Fig below), the port cover opening defining a proximal portion of the channel (see Fig below), the channel having a constant diameter from the proximal end portion to the distal end portion (see Fig below where with the exception of the area where the sealing 


    PNG
    media_image3.png
    582
    975
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Griffith to have the channel have a constant diameter, where the port cover opening has the same diameter as the rest of the channel,  in view of Hart above because this provides a known dimension/configuration for a channel that allows passage of an instrument there through. 
Claim 20, Griffith as modified discloses the channel of the patient interface body has a constant diameter through the elongated tube and the lip (as discussed in the modification in view of Hart above, see also 112 rejections above).

Claim 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Griffith US 2013/0303851 and Hart US 5,584,850, as applied to claim 11 above, and in further view of McFarlane US 2005/0261661.
Griffith as modified discloses the claimed invention as discussed above where an instrument such as a trocar (#115, Fig 1a in Griffith) having a sharp tip (#116 in Griffith) (paragraph 1, abstract in Griffith) are passed through the channel, the flexible seal and seal guard (abstract, paragraph 54 in Griffith), where the tip (#116 in Griffith) would first engage the seal guard (#170b,Fig 4a-4b in Griffith, where due to the pointed tip #116, it  would past through the port cover opening, opening #188 of membrane #170c and then positively engage the seal guard) but does not disclose the seal guard is made from a material that is harder than the flexible seal. 
McFarlane discloses a similar device (Fig 1) with a seal guard (#47, Fig 9) located atop a flexible seal (#44’), seal guard is made from a material that is harder than the flexible seal (paragraph 47) so that it will resist damage upon insertion of an instrument, such as a trocar (paragraph 47, abstract, paragraph 2).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Griffith as modified  to have the seal guard be harder than the flexible seal in view of McFarlane so that the seal guard can resist damage upon insertion of a tip of an instrument, such as a trocar. 

Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Griffith US 2013/0303851 and Hart US 5,584,850, as applied to claim 11 above, and in further view of McFarlane US 2005/0261661.
Regarding Claim 15, Griffith as modified discloses the claimed invention as discussed above where an instrument such as a trocar (#115, Fig 1a in Griffith) having a sharp tip (#116 in Griffith) (paragraph 1, abstract in Griffith) are passed through the channel, the flexible seal and seal guard (abstract, paragraph 54 in Griffith), where the tip (#116 in Griffith) would first engage the seal guard (#170b,Fig 4a-4b in Griffith, where due to the pointed tip #116, it  would past through the port cover opening, opening #188 of membrane #170c and then positively engage the seal guard) but does not disclose the seal guard is made from a material that is more lubricous than the flexible seal.
McFarlane a similar device (Fig 1, 3, 9) with a seal (#42) where the outer surface (surface that first engages a tool) is coated with a lubricant or outer wise made to be “slipper” (paragraph 44) so that when an instrument, such as a trocar (abstract, paragraph 2) is inserted, there is less friction (paragraph 44).
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify Lunn to have the seal guard be more lubricous than the flexible seal in view of McFarlane so that there is less friction when the tip of an instrument, such as a trocar, is inserted. 

Claims 9-10, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Griffith US 2013/0303851 and Hart US 5,584,850, as applied to claim 11, 16 above, and in further view of Hoang 2008/027720.
Griffith as modified discloses the claimed invention as discussed above where the flexible seal (#170a in Griffith), seal guard (#170b in Griffith), port cover (#126 in Griffith) each have openings adapted to receive bosses (#144 in Griffith) to hold the components together (paragraph 55, Fig 4a, 2a) but does not disclose wherein the port cover is secured to the lip via screws that operably engage the lip to the port cover, wherein the port cover is secured to the lip via a plurality of screws that operably engage the corresponding plurality of bosses disposed within the cuff. 
Hoang, pertinent to the problem of securing components together using bosses, discloses a cuff (Fig 5a), a plurality of cylindrical bosses (#129, 123) disposed and extending from the cuff (Fig 5a), a cover (#140) having openings (#141, #146), an intermediate component (#150) having an opening (#152) to receive one of the bosses (Fig 5a) , the bosses being internally threaded such that screws (#149) extend through the cover openings (#141, #146) and into the threaded bores (#124, #129)  of the bosses to secure the cover (#140) and intermediate component (#150) to the cuff (paragraph 53, 54).
	It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Griffith as modified to have the bosses be internally threaded to receive screws in view of Hoang so that the port cover can be fixedly secured to the patient interface body. With the modification, the port cover is secured to the lip by way of screws engaging the threaded bosses. The . 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Griffith US 2013/0303851 and Hart US 5,584,850, as applied to claim 11 above, and in further view of Danks US 5,364,372.
Griffith as modified discloses the patient interface body includes helical threads to facilitate insertion of the instrument port within the patient access point.
Danks discloses a similar device (Fig 7a-7d) with a patient interface body with a tube (#14) that includes helical threads (#49)  to facilitate insertion of the instrument port within the patient access point (abstract), where the threads easily and secure the device in an incision (abstract).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the tube of Griffith as modified to incude threads in view of Danks because the threads easily and secure the device in an incision.




Response to Arguments
Applicant’s arguments with respect to claim(s) s above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

See PTO 892 for art of cited interest, of other instrument ports with seals. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773